DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Species I (claims 1-2 and 7-10) in the reply filed on 2/3/2021 is acknowledged.  The traversal is on the ground(s) that Groupings I-III and Species I-III should be examined together because it is believed the claims/species are so closely related that any one of the claims cannot be comprehensively examined without also searching those areas in which the other claims are classified.  Applicant argues that claims 1 and 17 also recite first and second connection pads such that the mere additional recitation of the first/second connection pads are “configured to be connected to a first [or second] external circuit” in claim 11 should not be a basis for restriction.  Furthermore, Applicant argues that the subject matter of the claims/species is so closely related that a search for the subject matter of any one of the species necessarily encompasses a search of the subject matter of the other species such that all the claims should be examined together.  This is not found persuasive because as noted in the Requirement for Restriction/Election mailed on 12/3/2020, Inventions I and II disclose patentably distinct inventions having mutually exclusive features such that a thorough search of either one of Invention I or Invention II would not necessarily overlap with a throrough search of the other invention since they each have mutually exclusive features as .
The requirement is still deemed proper and is therefore made FINAL.
Claims 3-6 and 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/3/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirae (U.S. 2006/0181299).

Regarding claim 1, Hirae discloses a film type package (Fig. 3; page 3, page [0042]) comprising:
	a base film (11, Fig. 3; page 3, para [0044]) having a plurality of package areas (plurality of PA1, Fig. 3; page 3, para [0044]) arranged in a longitudinal direction of the base film (horizontal direction of 11, Fig. 3), and a plurality of margin areas (ITPA1, Fig. 3; page 3, para [0045]) located between the plurality of package areas (PA1, Fig. 3);
	a plurality of package units (unit comprising 15, 16, 17, 18, Fig. 3; page 3, para [0045]) disposed in the plurality of package areas (plurality of PA1, Fig. 3), respectively; and
	a plurality of test pads (10e, Fig. 3; page 3, para [0046]) disposed on the plurality of margin areas (ITPA1, Fig. 3), the plurality of test pads (10e, Fig. 3) being adjacent to a first side (left side of PA1, Fig. 3) of each of the plurality of package areas (plurality of PA1, Fig. 3) of the base film (11, Fig. 3), wherein each of the plurality of package units (unit comprising 15, 16, 17, 18, Fig. 3) comprises:
		a driver integrated circuit (driver integrated circuit of 15, Fig. 3; page 3, para [0045]) mounted in a corresponding package area (PA1, Fig. 3; page 3, para [0044]) of the plurality of package areas (plurality of PA1, Fig. 3);
		a plurality of first connection pads (even numbered pads 20, Fig. 3; page 3, para [0046]) disposed adjacent to the first side of the corresponding package area (such as left side of PA1, Fig. 3);

		a plurality of first signal lines (even numbered lines 17, Fig. 3; page 3, para [0049]) disposed on the corresponding on the corresponding package area (PA1, Fig. 3), and connecting the driver integrated circuit (driver integrated circuit of 15, Fig. 3) and the plurality of first connection pads (even numbered pads 20, Fig. 3); 
		a plurality of second signal lines (18, Fig. 3; page 3, para [0045]) disposed on the corresponding package area (PA1, Fig. 3), and connecting the driver integrated circuit (driver integrated circuit of 15, Fig. 3) and the plurality of second connection pads (10, Fig. 3); and
		a plurality of test lines (odd numbered lines 17, Fig. 3; page 3, para [0049]) disposed on the corresponding package area (PA1, Fig. 3) and connecting the driver integrated circuit (driver integrated circuit of 15, Fig. 3) and the plurality of test pads (odd numbered pads 20, Fig. 3).

Regarding claim 2, Hirae discloses a film type package with all the limitations above and further discloses wherein the plurality of test lines (odd numbered lines 17, Fig. 3) are alternately arranged with the plurality of first signal lines (even numbered lines 17, Fig. 3).

Regarding claim 7, Hirae discloses a film type package with all the limitations above and further discloses wherein each of the plurality of test lines (odd numbered lines 17, Fig. 3) has a first 

Regarding claim 8, Hirae discloses a film type package with all the limitations above and further discloses wherein the plurality of test lines (odd numbered lines 17, Fig. 3) have portions disposed in a corresponding margin area (such as portions of odd numbered lines 17 in margin area ITPA1, Fig. 3) adjacent to the corresponding package area (PA1, Fig. 3), and the portions of the plurality of test lines (such as portions of odd numbered lines 17 in margin area ITPA1, Fig. 3) disposed in the corresponding margin area (ITPA1, Fig. 3) are arranged in increasing intervals in a width direction of the base film (such as increasing intervals between portions of odd numbered lines 17 in a vertical width direction of the base film 11, Fig. 3) toward the plurality of test pads (odd numbered pads 20, Fig. 3) in the longitudinal direction (horizontal direction of Fig. 3).

Regarding claim 9, Hirae discloses a film type package with all the limitations above and further discloses wherein an outline (outline of PA1, Fig. 3) of each of the plurality of package areas (plurality of PA1, Fig. 3) defines a cutting line (such as upper horizontal cutting line of PA1 defined by upper horizontal portion of outline of PA1, Fig. 3; page 3, para [0044]) for separating the plurality of package units (combination of: 15, 16, 17, and 18, Fig. 3; page 3, para [0044]).

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tamai (JP 2000-077482), Kin (JP 10-256713), Iwamoto (JP 10-079400), and Ko (JP 2004-062201) disclose a film type package but fail to disclose all the combination of features as recited in the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PAUL C LEE/Primary Examiner, Art Unit 2871